           Case 2:21-cv-01021-JCM-VCF Document 15 Filed 08/10/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      EDWARD SCHALLER,
4
                           Plaintiff,
5                                                       2:21-cv-01021-JCM-VCF
      vs.                                               ORDER
6     EXPERIAN INFORMATION SOLUTIONS,
      INC., COMENITY CAPITAL BANK,
7
                            Defendants.
8
            Before the Court is the Notice of Settlement Between Defendant Experian Information Solutions,
9
     Inc. and Plaintiff (ECF No. 14).
10
            Accordingly,
11
            IT IS HEREBY ORDERED that all deadlines are stayed.
12
            IT IS FURTHER ORDERED that the parties must file a proposed stipulation and order for
13
     dismissal on or before October 12, 2021.
14
            DATED this 10th day of August, 2021.
15
                                                              _________________________
16                                                            CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25
